Citation Nr: 1016032	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus type II.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2008 rating decision in which the RO denied a 
rating in excess of 20 percent for diabetes.  In February 
2009, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later in March 2009.  

In a November 2009 rating decision, the RO proposed to sever 
service connection for diabetes.  In a subsequent January 
2010 rating decision, the RO did sever service connection for 
diabetes, effective April 1, 2010.  As the Veteran has not 
perfected an appeal as to the issue of severance, this matter 
is not currently before the Board.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  In the January 2010 rating decision, the RO severed 
service connection for diabetes mellitus type II effective 
April 1, 2010.

3.  As basic entitlement to service connection for diabetes 
mellitus type II has been terminated through severance, VA is 
now prohibited from granting a retroactive increase in 
compensation, via assignment of an increased rating for the 
formerly service connected diabetes.  




CONCLUSION OF LAW

In view of the severance of service connection for diabetes 
mellitus type II, the claim for a rating in excess of 20 
percent for that disability is without legal merit.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.400((o)(1) 
(2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

As explained below, in this appeal, the law, and not the 
facts, is dispositive of the claim.  Consequently, the duties 
to notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See 
also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) 
(the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter).

II.  Analysis

A retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated such as 
by severance of service connection.  38 C.F.R. § 3.400(o)(1).  
In the instant case, as noted above, service connection for 
diabetes mellitus has been severed effective April 1, 2010.  
Consequently, the Board is prohibited from awarding an 
increased rating for the Veteran's formerly service connected 
diabetes in response to the Veteran's instant claim for 
increase, as such an action would amount to awarding a 
retroactive increase.   Id.

In the case at hand, the law is dispositive, and VA is bound 
by the statutes enacted by Congress and their implementing 
regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).  Under 
the circumstances, the appellant's claim for a rating in 
excess of 20 percent for diabetes mellitus type II must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

As a final point, the Board notes that there is still time 
remaining within which the Veteran may appeal the January 
2010 rating decision severing service connection.   38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.302 (2009).   In the event that service connection for 
diabetes mellitus type II is ultimately restored, 
consideration of the matter of higher rating for that 
disability would be legally permissible.  At present, 
however, because service connection has been severed, there 
is no legal basis for the Board to award of the benefit 
sought on appeal.


ORDER

A rating in excess of 20 percent for diabetes mellitus type 
II is denied.    



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


